Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-20-21 has been entered.  Claims 1 and 21 have been amended.  Claims 2-3 and 22-23 have been canceled.  Claims 1, 4-18, 21 and 24-32 are pending.
Claims 1, 4-11, 21 and 24-25 and species i) DAI and RIPK3, ii) negative sense, iii) influenza virus, iv) SEQ ID No. 4, v) SEQ ID No. 5 and vi) SEQ ID No. 6 are under consideration.
It is noted that in the amended claims 1 and 21, the “Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus” in lines 4-5 of claim 1 or lines 3-4 of claim 21 are positive sense RNA virus, which is Non-elected species.  Thus, those species of viruses are NOT considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) and Yang et al., 2015 (GenEmbl Accession No. KJ899663, computer printout, pages 1-4). Applicant’s amendment filed on 7-20-21 necessitates this new ground of rejection.
Claims 21 and 24 are directed to an RNA virus vector comprising an RNA virus comprising a gene encoding the human DNA-dependent activator of interferon-regulatory factor (DAI) protein, wherein the RNA virus is Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus, attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus.  Claim 24 specifies the gene encoding the human DAI protein comprises a nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13.
As discussed above, the “Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus” in lines 4-5 of claim 1 or lines 3-4 of claim 21 are positive sense RNA virus, which is Non-elected species.  Thus, those species of viruses are NOT considered.  The original elected species Influenza virus has been deleted.  Therefore, the negative sense RNA virus: attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus is considered.
Pham teaches preparation of plasmid expressing 5’ hemagglutinin-tagged human DAI (1-429 amino acids) or an amino-terminal truncated version (1-80) of DAI (e.g. p. 3077, left column, 3rd paragraph, under “Plasmids”).  Pham also teaches preparation of retroviral vector MIN-DAI expressing either wild type DAI protein or mutant DAI protein (e.g. p. 3077, left column, last paragraph).  Retroviral vectors expressing wild-type or mutant DAI were constructed, and HepG2 cells were transduced by these retroviral vectors to produce HepG2 cells expressing these DAI proteins.  These cells were infected with HSV-1 and production of beta-galactosidase under the control of ICP4 promoter was measured (e.g. Fig. 2A, p. 3079, bridging left and right columns).  Expression of wild-type and E2 mutant DAI efficiently repressed the beta-galactosidase production, whereas E4/5 and Zalpha+Zbeta mutants almost completely lost the repressive activity.  Wild-type DAI significantly reduced virus titer when compared to mutant DAI (e.g. p. 3079, right column).  It is apparent that the wild-type DAI used by Pham is a human DAI.
Pham does not specifically teach the RNA virus is attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus, or the nucleotide sequence encoding the amino acid sequence of SEQ ID No. 13.
Elias teaches TLR-independent mechanisms, such as RIG-1, play a role in the recognition of viral RNA and DNA.  The RIG-1 and Mda-5 bind distinct viral dsRNAs to activate NF-kappa B and IRFs mediated by the adaptor molecule MAV (mitochondrial antiviral signaling).  An antiviral response may also be induced by cytoplasmic dsDNA, which can be recognized by DNA-dependent activator of IFN-regulatory factors (DAI) in the host cell cytoplasm (e.g. 
Yang discloses a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 13.  ZBP1 is also known as DAI.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an attenuated rabies virus to express human DAI protein because Pham teaches using retroviral vector to express wild-type human DAI protein and Elias teaches using attenuated lentiviral vector or negative-strand RNA virus such as Rhabdovirus (e.g. rabies virus) to express TLR agonist and/or RLH agonist nucleic acid, which is similar to DAI protein that recognize viral dsDNA, to recognize viral DNA or RNA.  A retrovirus is a type of RNA virus.  Both Pham and Elias teach using a RNA virus to express a protein that can recognize either viral RNA or viral DNA.  Since Elias teaches using attenuated lentiviral vector to express TLR agonist and/or RLH agonist nucleic acid, which is similar to DAI protein that recognize viral dsDNA, it would be obvious for one of ordinary skill in the art to substitute the retroviral vector taught by Pham with the attenuated lentiviral vector taught by 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nucleic acid sequence encoding the amino acid sequence of SEQ ID No. 13 (human DAI protein) because Yang teaches a human ZBP1 gene, which is GenEmbl Accession No. KJ899663, comprising a nucleotide sequence (nt 69-1355) encoding an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID No. 13.  It would be obvious for one of ordinary skill in the art to use the human ZBP1 gene sequence disclosed by Yang in the RNA virus vector taught by Pham and Elias in order to prepare a RNA virus vector expressing human DAI protein with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare a retroviral vector expressing human DAI protein and transduce a host cell with said retroviral vector to test the repression of HSV virus in said host cell as taught by Pham with reasonable expectation of success.

Applicant argues that claim 21 has been amended to recite “the RNA virus is Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus, attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus” and Pham does not teach 
Elias does teach using attenuated lentiviral vector or negative-strand RNA virus such as Rhabdovirus (e.g. rabies virus) to express TLR agonist and/or RLH agonist nucleic acid, which is similar to DAI protein that recognize viral dsDNA, to recognize viral DNA or RNA.  Since Elias teaches using attenuated lentiviral vector or rabies virus, it would be obvious for one of ordinary skill in the art to use an attenuated rabies virus to express human DAI protein in order to reduce cytotoxicity and to improve genetic stability with reasonable expectation of success.

Claims 1 and 5-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) as applied to claims 21 and 23 above, and further in view of Green et al., June 9, 2016 (US 20160160189 A1) and is repeated for the reasons set forth in the preceding Official Action mailed on 4-20-21.  Applicant's arguments filed 7-20-21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite “the RNA virus is Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus, attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus” and Pham does not teach or suggest any of these viruses, and Yang does not cure the deficiency.  The combination of Pham and Elias does not render Applicant’s claimed subject matter obvious.  Green-2016 does not cure the deficiency of Pham and Elias.  Thus, the combination of Pham, Elias and Green-.

Claims 1 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US 20110245323 A1) and Green et al., June 9, 2016 (US 20160160189 A1) as applied to claims 1 and 5-6 above, and further in view of Yang et al., 2005 (GenEmbl Accession No. AY453693, computer printout, pages 9-11) and is repeated for the reasons set forth in the preceding Official Action mailed on 4-20-21.  Applicant's arguments filed 7-20-21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite “the RNA virus is Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus, attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus” and Pham does not teach or suggest any of these viruses, and Yang does not cure the deficiency.  The combination of Pham, Elias and Green-2016 does not render Applicant’s claimed subject matter obvious.  Yang does not cure the deficiency of Pham, Elias and Green-2016.  Thus, the combination of Pham, Elias, Green-2016 and Yang does not render Applicant’s claimed subject matter obvious. (Remarks, p. 8-9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the reasons set forth above.

Claims 1 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable over Pham et al., 2013 (Journal of Virology, Vol. 87, No. 6, p. 3076-3086) in view of Elias, Jack, 2011 (US  as applied to claims 1-3 and 5-6 above, and further in view of Yang et al., 2015 (GenEmbl Accession No. KJ899663, computer printout, pages 1-4) or Green et al., 2014 (GeneSeq Accession No. BBP87827, computer printout, pages 1-3) and is repeated for the reasons set forth in the preceding Official Action mailed on 4-20-21.  Applicant's arguments filed 7-20-21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite “the RNA virus is Kunjin virus, Polio virus, Semliki Forest virus, Venezuelan Equine Encephalitis, Sinbis virus, attenuated Rabies virus, New Castle Disease virus, or simian Virus 5 (SV5) virus” and Pham does not teach or suggest any of these viruses, and Yang does not cure the deficiency.  The combination of Pham, Elias, Green-2016 and Yang does not render Applicant’s claimed subject matter obvious.  Green-2014 does not cure the deficiency of Pham, Elias and Green-2016.  Thus, the combination of Pham, Elias, Green-2016 and Yang or Green-2014 does not render Applicant’s claimed subject matter obvious. (Remarks, p. 9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the reasons set forth above.

Conclusion
Claims 1, 4-7, 21 and 24 are rejected.  Claims 8-11 and 25 with elected species SEQ ID No. 4 are in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632